10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

DEPARTMENT OF AGRICULTURE

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 1 of9

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

ANDRE MOORE JR. Cause No.:
Plaintiff,
COMPLAINT
Vv.
THE STATE OF WASHINGTON JURY DEMAND

Defendant

Nowe Nee Neeee Neee See Seen” See Saeco! See Nee” Scie! Senne!

 

 

PAGE 1

 

PLAINTIFF, ANDRE MOORE JR., by and through his attorney, Reba Weiss and
Weiss Law Firm, PLLC, alleges as follows:

PARTIES
1 Plaintiff Moore Jr. is a 31-year-old African American man residing in Kent, King
County, Washington.
2. Plaintiff was employed with the State of Washington, Department of Agriculture
(“State”) during the time periods relevant to this Complaint.

JURISDICTION AND VENUE

3. Defendant State is within this Court’s jurisdiction.

COMPLAINT REBA WEISS

WEISS LAW FIRM PLLC
P.O. Box 30759
Seattle, WA 98113

reba@weisslawfirm.org

 

 
10

al

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

il.

lil.

iv.

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 2 of 9

4. Plaintiff timely filed a charge of discrimination with the EEOC and has obtained

his Notice of Right to Sue the Defendant, attached. This Complaint is being filed

within 90 days of receipt of the Notice of Right to Sue.

5. Plaintiff timely filed a tort claim against the State and over 60 days have passed

since filing. See attached.

6. This Court has federal question jurisdiction pursuant to 28 U.S.C.S. § 1331 for

Plaintiff's claims under Title VII, 42 USCS § 2000e et seq. and 42 U.S.C.S § 1981.
SUMMARY OF FACTS

7. Plaintiff Moore became employed with Defendant Washington State Department

of Agriculture on May 1, 2018.

8. While employed with the Department, the following were among the statements

and conduct directed at Plaintiff, primarily by his supervisor, Mark Marshall:

On 8/23/2019, Mr. Marshall told Plaintiff “That’s funny because you normally see
your kind of people for (sic) being lazy and sleeping”, while laying his head on the
desk and pretending to sleep;

On 8/26/2019, Mr. Marshall stopped Plaintiff, grabbed his hand, and held it to some
grain product and said, “This is the color of heat damage”, comparing Plaintiff's
skin color to the damaged product;

On 8/28/2019, John Simon, a co-worker of Plaintiff's, used profanity directed at
Plaintiff telling him “Fuck you” to his face;

On 9/11/2019, another co-worker threw some keys at Plaintiff while ordering him

39

to “go move the car”. This was witnessed by Mr. Marshall;

On 10/01/2019, Mr. Simon told Plaintiff to “Shut the fuck up”. Mr. Marshall
witnessed this incident without providing any response;

COMPLAINT REBA WEISS

PAGE 2

WEISS LAW FIRM PLLC
P.O. Box 30759
Seattle, WA 98113
reba@weisslawfirm.ore

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

vi.

Vil.

Vill.

1x.

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 3 of 9

On October 2, 2019, Plaintiff complained about the racist comments and conduct
to management and to Defendant executives;

Plaintiff was passed over for a permanent position by the appointment of a
Caucasian male who had less experience and seniority than Plaintiff:

On 10/11/2019, Plaintiff filed a charge of race discrimination with the Equal
Employment Opportunity Office (EEOC);

On 06/09/2020, while the EEOC charge and investigation of discrimination were
pending, the Department discharged Plaintiff:

On 11/03/2020, Plaintiff filed a charge of retaliation with the EEOC.

9. The totality of the circumstances created a hostile work environment for Plaintiff.
Plaintiff felt humiliated, depressed, discouraged, and treated as though he were less

than human. These circumstances affected his ability to perform his job duties.

10. Since Defendant terminated Plaintiff's employment, Plaintiff was forced to

relocate for work and now lives a four-hour drive from his three children.

CAUSES OF ACTION
Plaintiff realleges and incorporates the foregoing paragraphs as though fully set
forth herein.

I. Race Discrimination.
1. Defendant’s discriminatory treatment of Plaintiff, including creating a hostile
work environment and denying his promotion, constitutes race discrimination in
violation of Title VII, 42 U.S.C.S. § 2000e et seg. and Washington’s Law Against

Discrimination, RCW 49.60 et seq.

COMPLAINT REBA WEISS

PAGE 3

WEISS LAW FIRM PLLC
P.O. Box 30759
Seattle, WA 98113
reba@weisslawfirm.or:

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 4 of 9

2. Plaintiff has been damaged by Defendant’s race discrimination in an amount to
be proved at trial.
Il. Harassment Based on Race.
3. Defendant’s mistreatment of Plaintiff was severe and pervasive, affected the
terms and conditions of his employment, was based on his race, and constituted a
hostile environment in violation of Title VII, 42 U.S.C.S. § 2000e et seq. and
Washington’s Law Against Discrimination, RCW 49.60 ef. seq.
4. Plaintiff has been damaged by Defendant’s harassment based on race, and failure
to remedy harassment directed at Plaintiff on the basis of his race, in an amount to
be proved at trial.
Ill. Violation of 42 USC § 1981.
5. Plaintiff is a member of a racial minority.
6. Defendant intentionally discriminated against Plaintiff, and permitted
harassment to be committed against Plaintiff, on the basis of his race denying him
the full and equal benefit of his employment relationship.
7. Plaintiff Moore has been damaged by Defendant’s discrimination under 42 USC
§ 1981 in an amount to be proved at trial.
IV. Retaliation

8. Plaintiffs complaints to management and his filing a charge with the EEOC

were substantial factors in Defendant’s decision to take adverse action against

him. Defendant’s adverse employment actions against Plaintiff were retaliatory

in violation of federal and state anti-retaliation laws, 42 U.S.C.S. 2000e-3(a),

COMPLAINT REBA WEISS

WEISS LAW FIRM PLLC
P.O. Box 30759
Seattle, WA 98113
reba@weisslawfirm.or

   

 
10

11

12

13

14

15

16

Uy

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 5 of9

and RCW 49.60.210.

9. Plaintiff has been damaged by Defendant’s retaliation in an amount to be

proved at trial.

PRAYER FOR RELIEF

Plaintiff requests that the court enter judgment against Defendant as

follows:

1.

COMPLAINT
PAGE 5

Awarding Plaintiff the full amount of his damages under Title VII and
RCW 49.60 in amounts to be established at trial;

Awarding Plaintiff the full amount of his damages under 42 U.S.C. §1981a
in amounts to be established at trial;

Awarding Plaintiff prejudgment interest on any awards;

Awarding Plaintiff his statutory costs and fees;

Awarding Plaintiff his actual and reasonable attorneys’ fees and litigation
expenses under 42 U.S.C.S. § 2000e-5(k) and RCW 49.60.180, and
compensatory and punitive damages under 42 U.S.C.S. § 1981a(4);
Awarding Plaintiff monetary relief to compensate for any adverse tax
consequences of his award; and

Awarding Plaintiff such other and further relief as the court deems just and

equitable.

REBA WEISS
WEISS LAW FIRM PLLC
P.O. Box 30759
Seattle, WA 98113

reba@weisslawfirm.ore

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 6 of 9

I. JURY DEMAND
Plaintiff hereby demands a trial by jury on all factual issues presented in this case.
DATED this 6" day of April, 2021.
___s/Reba Weiss

Reba Weiss, WSBA #12876
Attorney for Plaintiff Moore Jr.

COMPLAINT REBA WEISS

PAGE 6

WEISS LAW FIRM PLLC
P.O. Box 30759
Seattle, WA 98113
reba@weisslawfirm.ors

   

 
 

 

Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 7 of 9

4. Plaintiff timely filed a charge of discrimination with the EEOC and has obtained
his Notice of Right to Sue the Defendant, attached. This Complaint is being filed

within 90 days of receipt of the Notice of Right to Sue.

5. Plaintiff timely filed a tort claim against the State and over 60 days have passed

fling fae attarhad

 
Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 8 of 9

U.S. Equa EMPLOYMENT OPPORTUNITY CommissiON

EEG Form 161 (11/2020)

 

DISMISSAL AND NGTICE GF RIGHTs

 

 

 

From Sec.tile Fi ;
To: Andre Moore, Jr. Field Office

23606 5ist Ave 90% Fir: Avenue

Suite 400
A 98032
sane Suattle, WA 98106-1064

 

 

 

 

[] On behaif of person(s) aggrieved whose identity is
GONFIDES vy at 120 CFR S604 Tay
EECC Gnarge No. EEOC Representative Telephone No.
Angie Rivera,
351-2021-00339 Investigator Support Asst {206} 220-6912

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
[J The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC

[_] Your allegations did not involve a disability as defined by the Americans With Disabilities Act
{ The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

\ | Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation. and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

| The EEOC has adopted the findings of the state or local fair empioyment practices agency that investigated tnis charge.

[|] Other (briefly state)
~ NOTICE OF SUIT RIGHTS -

(See the additionai informaticn aftaciea to this form. ;

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send yeu.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court Your
‘awsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
iost. (The time limit for filing suit based on a claim under state law may be different.)

 

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willfui violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

iz J

On behalf of the Commission

 

™ january 08, 2021
( “ie For
Enclosures(s) ~~ Nancy A. Sienko, (Date Issued)
Director

WASHINGTON STATE DEPARTMENT OF AGRICULTURE
Attn: Laurie Dejong

PO Box 42560

Olympia, WA 98504-2560

 
Case 2:21-cv-00458 Document1 Filed 04/06/21 Page 9 of 9

 

Bob Ferguson
ATTORNEY GENERAL OF WASHINGTON
Torts Division .
PO Box 40126 @ Olympia, WA 98504-0126 e (360) 586-6300

February 24, 2021

Reba Weiss

Weiss Law Firm PLLC

8306 Greenwood Avenue North
PO Box 30759

Seattle, WA 98113

RE: Claim of Moore, Andre
ORM No. 4951004713

Greetings:

We are in receipt of a copy of your client’s claim against the State of Washington in the amount
of $1,000,000.00, filed with the Department of Enterprise Services’ Office of Risk Management
on February 3, 2021. This acknowledgement does not indicate the State’s agreement that this
claim should be allowed or is legally sufficient. Per RCW 4.92.1 10, any further action to pursue
this claim will be your responsibility.

Any further correspondence or inquires you have about this claim should be directed to the
undersigned at:

Office of the Attorney General
Torts Division

7141 Cleanwater Drive SW
PO Box 40126

Olympia, WA 98504-0126

Very truly yours,

Gregary @ Shey
GREGORY G. SILVEY
Section Chief, Early Resolution/Investigations

(360) 586-6300

GGS / jb

 
